Parker, J.
The defendant, E. F. Ackerman, was charged by information with the crime of forgery in the first degree. His trial in the superior court resulted in a verdict of guilty, and judgment being rendered thereon, he has appealed to this court.
It is contended in appellant’s behalf that prejudicial error was committed against him by the prosecuting attorney in his argument to the jury. Appellant was charged with the uttering of a false and forged check which had some connection with certain pay rolls. Certain of these pay rolls were referred to by one of appellant’s witnesses as being in possession of appellant, but these particular ones were not pro*199duced upon the trial. _ In his argument to the jury, the prosecuting attorney said: “These pay rolls were not produced, and if they had been produced they would have convicted defendant absolutely.” Counsel for defendant immediately objected to these remarks of the prosecuting attorney, and the court promptly ruled thereon as follows: “Counsel is warned to keep within the record, and the jury is instructed to disregard and pay no attention to the remarks of counsel.” These remarks of the prosecuting attorney seem to have been improper, but we do not think that they were such that their prejudicial effect was beyond cure by the instruction of the court relative thereto, which was promptly given to the jury. Bunck v. McAulay, 84 Wash. 473, 147 Pac. 33; State v. Cavelero, 89 Wash. 364, 154 Pac. 435.
Some contention is made in appellant’s behalf rested upon remarks of the court made in the presence of the jury just prior to the receiving of the verdict by the court. These remarks, we regard so plainly free from error as to not call for discussion here.
We conclude that no prejudicial error is shown. The judgment is affirmed.
Morris, C. J., Main, Holcomb, and Bausman, JJ., concur.